Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19cv23250

                                JURY TRIAL DEMANDED

  YEINA ROA,

           Plaintiff,

  v.

  DOLLAR TREE STORES, INC,

            Defendant.
       ___________________________________ /



                                              COMPLAINT

        1. Plaintiff, YEINA ROA, (“Plaintiff”), brings this action against Defendant, DOLLAR

           TREE STORES, INC, alleging as follows:

                                             JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                    PRELIMINARY STATEMENT

        3. The Plaintiff, brings this action against Defendant for violations of the Americans with

           Disabilities Act of 1990 ("ADA") as amended by the ADA Amendments Act of 2008

           ("ADAAA"), 42 U.S.C. §§ 12101 to 12213 (collectively, the "ADA"), the Family and

           Medical Leave Act, 29 U.S.C. Chapter 28 (as amended) (“FMLA”), and the Florida Civil

           Rights Act (FCRA), §§ 760.01 et seq.

        4. At all times relevant, Plaintiff was employed by Defendant.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 12



                                          JURISDICTION

     5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this is a

        civil action arising under the ADA and the FMLA. This court also has supplemental

        jurisdiction over Plaintiff's related claims arising under state and local laws pursuant to

        28 U.S.C. § 1367(a).

                                               VENUE

     6. Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that Defendant resides in

        this district and all Defendant reside in Florida, 28 U.S.C. § 1391(b)(2), in that a

        substantial part of the events or omissions giving rise to the claim occurred in this district,

        28 U.S.C. § 1391(b)(3), in that Defendant are subject to personal jurisdiction in this

        district with respect to this action, and there is no other district in which the action may

        otherwise be brought.

                                              PARTIES

     7. PLAINTIFF is a citizen and resides in Florida.

     8. PLAINTIFF at all relevant times was an employee, as defined by the ADA/FMLA and

        the relevant State Statutes referenced above.

     9. DOLLAR TREE STORES, INC, is a Foreign Profit Company organized in Virginia.

        Defendant can be served by its registered agent CORPORATION SERVICE COMPANY

        1201 HAYS STREET, TALLAHASSEE, FL 32301-2525. Defendant was Plaintiff’s

        employers as defined by the ADA/FMLA and relevant state Statutes.

                                           COUNT ONE
                                         FMLA Interference

     10. Plaintiff repeats and realleges paragraphs 1 through 9, as if fully set forth herein.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 12



     11. Defendant are an “employer” for purposes of the FMLA because it is engaged in an

        industry or activity affecting commerce and it has employed 50 or more employees for

        each working day during each of 20 or more calendar weeks in the current or preceding

        calendar year and/or Defendant were eligible employers pursuant to the Family Medical

        Leave Act and/or The Defendant are employers as defined under the FMLA.

     12. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at

        least 12 months by Defendant and provided at least 1,250 hours of service in the 12 months

        immediately preceding the need for leave (Plaintiff was an eligible employee of Defendant

        as defined by the FMLA).

     13. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     14. Defendant has the minimum number of employees and/or Plaintiff was entitled to FMLA

        leave because of a qualifying reason as defined by the FMLA (and was in fact approved

        for FMLA leave by Defendant).

     15. Plaintiff gave Defendant proper notice of intent/need to take leave under the FMLA after

        expressly notifying Defendant, which alerted the Defendant of the need for medical leave.

        As such, Defendant possessed actual knowledge of the serious health condition regarding

        Plaintiff’s relatives and need for leave.

     16. Plaintiff began working for Defendant in 2014 and in her last position was a manager.

     17. On or about January 2019, Plaintiff notified the store manager Rey Jimenez about the

        need for medical leave due to surgery.

     18. Although Plaintiff submitted paperwork and properly requested medical leave, the store

        manager denied the use of medical leave.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 12



     19. Subsequently, Plaintiff learned about FMLA leave and again requested time off and even

        filed several complaints with management, for example with Lisa Kelly of HR and Scott

        Brown the regional manager.

     20. On April 04, 2019, the District Manager, Carlos, visited Plaintiff at work regarding the

        absent days in January when she originally requested medical leave. Again, Plaintiff

        explained that she had requested medical leave and that Rey Jimenez wrongfully denied

        FMLA use. At which time, Rey Jimenez attempted to force Plaintiff to sign a

        “voluntary” statement in regard to the days missed.

     21. Plaintiff refused to sign the documents and explained that she properly requested FMLA

        and even submitted doctors’ notes.

     22. Plaintiff was terminated by Defendant on April 12, 2019.

     23. Tellingly, Plaintiff was terminated only months after informing Defendant of the need of

        FMLA and only days after engaging in protected activity by informing Defendants

        management that they had wrongfully denied FMLA.

     24. Defendant interfered, restrained, intimidated, deterred and terminated Plaintiff while

        needing FMLA leave and/or while FMLA was requested.

     25. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

        Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need

        for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff due

        to the FMLA leave request.

     26. Defendant interference, restraint, intimidation and deterrence were adverse employment

        action as these actions made Plaintiff and other employees reluctant to exercise the FMLA

        leave; and Defendant took these adverse employment actions in substantial part because of
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 12



        Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

        requesting FMLA leave and one month after her return to work.

     27. Defendant did not act in good faith nor did they have an objective, reasonable ground to

        believe that their action did not violate the FMLA.

     28. Defendant, by and through its agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by the FMLA due

        to interference, restraint and deterrence of FMLA rights as Plaintiff made it known to the

        Defendant that medical leave under the FMLA may be required but Defendant interfered

        and deterred Plaintiff and other employees from using such medical leave by terminating

        Plaintiff.

     29. Defendant, acting by and through its employees, maintained policies in violation of the

        FMLA for interference, restraint and deterrence of FMLA rights as they do not enforce

        their own policies regarding the FMLA but instead terminated Plaintiff after being placed

        on notice of the need for medical leave under the FMLA.

     30. As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

        Plaintiff has suffered damages including lost wages, loss of benefits and other

        compensation and interest thereon. Plaintiff’s loss of wages and benefits is ongoing.

        Plaintiff is entitled to lost wages (plus pre-judgment interest), the recovery of full costs to

        replace the benefits or the full cost of the benefits as paid by the employer.

     31. Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.

     32. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

        costs of the action pursuant to the FMLA.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 12



     33. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

         wages, both in the past, present, and future, as well as compensatory damages.

     34. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

         cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

         aggravated by the kind of willfulness, wantonness and malice for which the law allows

         the imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a

         sum to be determined by the trier of fact to serve as punishment to deter Defendant from

         such conduct in similar situations.

     35. Defendant’ actions and conduct as described herein and the resulting damage and loss to

         Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900

         Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff

         seeks recovery of reasonable and necessary attorney’s fees.

     36. Plaintiff hereby requests a jury trial.

     37. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

         be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

         following relief: Judgment against Defendant, for actual damages sustained by Plaintiff

         as alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by

         Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal

         rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay;

         Punitive damages; Liquidated damages; Damages for mental pain and mental anguish;

         Exemplary damages; Attorney’s fees; All costs of court expended herein; Actual

         monetary losses sustained by Plaintiff as a direct result of the violation, such as the cost

         of providing care, up to a sum equal to twelve (12) weeks of wages or salary; and such
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 12



        other and further relief, at law or in equity, general or special to which Plaintiff may show

        he is justly entitled.

     38. Defendant, acting by and through its employees, maintained a policy of discrimination

        and harassment based on disability/FMLA, in violation of the foregoing statutes against

        Plaintiff as the maintain a pattern of harassing, terminating and denying FMLA requests

        to employees with disabilities and FMLA.

                                           COUNT TWO
                                          FMLA Retaliation

     39. Plaintiff repeats and realleges paragraphs 1 through 9, as if fully set forth herein.

     40. Defendant are an “employer” for purposes of the FMLA because it is engaged in an

        industry or activity affecting commerce and it has employed 50 or more employees for

        each working day during each of 20 or more calendar weeks in the current or preceding

        calendar year and/or Defendant were eligible employers pursuant to the Family Medical

        Leave Act and/or The Defendant are employers as defined under the FMLA.

     41. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at

        least 12 months by Defendant and provided at least 1,250 hours of service in the 12 months

        immediately preceding the need for leave (Plaintiff was an eligible employee of Defendant

        as defined by the FMLA).

     42. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     43. Defendant has the minimum number of employees and/or Plaintiff was entitled to FMLA

        leave because of a qualifying reason as defined by the FMLA (and was in fact approved

        for FMLA leave by Defendant).

     44. Plaintiff gave Defendant proper notice of intent to take leave under the FMLA after

        expressly notifying Defendant, which alerted the Defendant of the need for medical leave.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 12



        As such, Defendant possessed actual knowledge of Plaintiff’s serious health condition and

        need for leave.

     45. Plaintiff began working for Defendant in 2014 and in her last position was a manager.

     46. On or about January 2019, Plaintiff notified the store manager Rey Jimenez about the

        need for medical leave due to surgery.

     47. Although Plaintiff submitted paperwork and properly requested medical leave, the store

        manager denied the use of medical leave.

     48. Subsequently, Plaintiff learned about FMLA leave and again requested time off and even

        filed several complaints with management, for example with Lisa Kelly of HR and Scott

        Brown the regional manager.

     49. On April 04, 2019, the District Manager, Carlos, visited Plaintiff at work regarding the

        absent days in January when she originally requested medical leave. Again, Plaintiff

        explained that she had requested medical leave and that Rey Jimenez wrongfully denied

        FMLA use. At which time, Rey Jimenez attempted to force Plaintiff to sign a

        “voluntary” statement in regard to the days missed.

     50. Plaintiff refused to sign the documents and explained that she properly requested FMLA

        and even submitted doctors’ notes.

     51. Plaintiff was terminated by Defendant on April 12, 2019.

     52. Tellingly, Plaintiff was terminated only months after informing Defendant of the need of

        FMLA and only days after engaging in protected activity by informing Defendants

        management that they had wrongfully denied FMLA.

     53. Defendant retaliated, restrained, intimidated, deterred and terminated Plaintiff while

        needing FMLA leave and/or while FMLA was requested.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 12



     54. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

        Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need

        for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff due

        to the FMLA leave request.

     55. Defendant retaliation, restraint, intimidation and deterrence were adverse employment

        action as these actions made Plaintiff and other employees reluctant to exercise the FMLA

        leave; and Defendant took these adverse employment actions in substantial part because of

        Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

        requesting FMLA leave and one month after her return to work.

     56. Defendant did not act in good faith nor did they have an objective, reasonable ground to

        believe that their action did not violate the FMLA.

     57. Defendant, by and through its agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by the FMLA due

        to interference, restraint and deterrence of FMLA rights as Plaintiff made it known to the

        Defendant that medical leave under the FMLA may be required but Defendant interfered

        and deterred Plaintiff and other employees from using such medical leave by terminating

        Plaintiff.

     58. Defendant, acting by and through its employees, maintained policies in violation of the

        FMLA for interference, restraint and deterrence of FMLA rights as they do not enforce

        their own policies regarding the FMLA but instead terminated Plaintiff after being placed

        on notice of the need for medical leave under the FMLA.

     59. As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

        Plaintiff has suffered damages including lost wages, loss of benefits and other
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 10 of 12



         compensation and interest thereon. Plaintiff’s loss of wages and benefits is ongoing.

         Plaintiff is entitled to lost wages (plus pre-judgment interest), the recovery of full costs to

         replace the benefits or the full cost of the benefits as paid by the employer.

     60. Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.

     61. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

         costs of the action pursuant to the FMLA.

     62. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

         wages, both in the past, present, and future, as well as compensatory damages.

     63. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

         cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

         aggravated by the kind of willfulness, wantonness and malice for which the law allows

         the imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a

         sum to be determined by the trier of fact to serve as punishment to deter Defendant from

         such conduct in similar situations.

     64. Defendant’ actions and conduct as described herein and the resulting damage and loss to

         Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900

         Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff

         seeks recovery of reasonable and necessary attorney’s fees.

     65. Plaintiff hereby requests a jury trial.

     66. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

         be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

         following relief: Judgment against Defendant, for actual damages sustained by Plaintiff

         as alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 11 of 12



        Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal

        rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay;

        Punitive damages; Liquidated damages; Damages for mental pain and mental anguish;

        Exemplary damages; Attorney’s fees; All costs of court expended herein; Actual

        monetary losses sustained by Plaintiff as a direct result of the violation, such as the cost

        of providing care, up to a sum equal to twelve (12) weeks of wages or salary; and such

        other and further relief, at law or in equity, general or special to which Plaintiff may show

        he is justly entitled.

     67. Defendant, acting by and through its employees, maintained a policy of discrimination

        and harassment based on disability/FMLA, in violation of the foregoing statutes against

        Plaintiff as the maintain a pattern of harassing, terminating and denying FMLA requests

        to employees with disabilities and FMLA.

                                     PRAYER FOR RELIEF

  WHEREFORE, Plaintiff respectfully requests judgment as follows:

     A. Accept jurisdiction over this matter;

     B. Award Plaintiff for past and future loss of wages and benefits, plus interest;

     C. Award Plaintiff compensatory and punitive damages;

     D. Order Defendant’ to reinstate Plaintiff to a position comparable to the former position or,

        in lieu of reinstatement, award front pay (including benefits);

     E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

        action; and

     F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

        and/or which Plaintiff may be entitled to under the applicable laws.
Case 1:19-cv-23250-CMA Document 1 Entered on FLSD Docket 08/05/2019 Page 12 of 12




  Dated: August 5, 2019                    Respectfully submitted,
  Miami, Florida                           AN Law Firm, P.A.
                                           /s/ Alberto Naranjo
                                           Phone: 305-942-8070
                                           Fax: 305-328-3884
                                           Email: AN@ANLawFirm.com
                                           7900 Oak Lane #400 AN Law
                                           Miami Lakes, FL 33016
                                           ATTORNEY FOR PLAINTIFF
